In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Orange County, dated March 22, 1977, which adjudicated appellant a juvenile delinquent and imposed restrictive placement confinement. Order affirmed, without costs or disbursements. There was no deprivation of due process merely because the same Judge presided over two fact-finding hearings involving the appellant (see Matter of Jose L., 64 AD2d 598). Hopkins, J. P., Titone and Margett, JJ., concur.